                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                            )
    MICHAEL MCCARTHY, et al.,                               )
                                                            )   CIVIL ACTION NO.
                                Plaintiffs,                 )   1:20-cv-10701-DPW
                                                            )
                 v.                                         )   PRELIMINARY EQUITABLE
                                                            )   RELIEF REQUESTED
    CHARLES D. BAKER, et al.,                               )
                                                            )
                                Defendants.                 )
                                                            )

           JOINT STATEMENT AS TO ADVANCING TRIAL ON THE MERITS

POSITION OF THE PLAINTIFFS:

         The Plaintiffs1 would prefer to consolidate trial on the merits with the upcoming hearing

if possible, but are not currently in a position to know whether this will in fact be possible.

Notably, the Plaintiffs do not yet know what evidence the Commonwealth Defendants will

submit to the Court, so we are not in a position to assess whether it will be necessary to counter

that evidence, or whether there are otherwise any significant factual issues that would require

additional submissions and/or witness testimony. As such, the Plaintiffs respectfully propose that

the parties revisit this issue after the Commonwealth Defendants have submitted their opposition

papers (which will take place on April 28, 2020). We note that Rule 65(a)(2) allows for

consolidation “[b]efore or after beginning the hearing.”

POSITION OF THE COMMONWEALTH DEFENDANTS:

         The Commonwealth Defendants—Governor Baker, Attorney General Healey, and

Commissioners Bharel and Gagnon—have no objection to consolidation of trial on the merits


1
  We understand that the Plaintiffs in Cedrone, LLC, et al. v. Baker, et al., No. 1:20-cv-40041,
take the same position, but the CM/ECF system does not allow us to file documents on their
behalf of those parties in the instant action.
with any hearing on the pending motions for interlocutory injunctive relief pursuant to Federal

Rule of Civil Procedure 65(a)(2), provided, in light of health concerns due to COVID-19, that the

cases are submitted on the papers and no live witnesses are called to testify. This case is like

New England Antivivisection Society, Inc. v. United States Surgical Corp., Inc., in that “all of the

material upon which a judgment should be made has been presented to [the court] and it’s

essentially material in writing.” 889 F.2d 1198, 1201 n. 3 (1st Cir. 1989) (affirming this Court’s

order of consolidation pursuant to Fed. R. Civ. P. 65(a)(2)).

Dated: April 27, 2020



     THE PLAINTIFFS,                                   DEFENDANTS CHARLES D. BAKER,
     By their attorneys,                               MONICA BHAREL MD, MPH and
                                                       JAMISON GAGNON,
                                                       By their attorneys,

      /s/ David D. Jensen                              /s/ Gary Klein
     David D. Jensen (Pro Hac Vice)                    Gary Klein
     David Jensen & Associates                         Office of Massachusetts Attorney General
     33 Henry Street                                   Maura Healey
     Beacon, New York 12508                            One Ashburton Place
     Tel: 212.380.6615                                 Boston, Massachusetts 02108
     david@djensenpllc.com                             Gary.Klein@Mass.gov

     J. Steven Foley (BBO # 685741)                    Julia Kobick
     Law Office of J. Steven Foley                     Office of Massachusetts Attorney General
     100 Pleasant Street #100                          Maura Healey
     Worcester, Massachusetts 01609                    One Ashburton Place
     Tel: 508.754.1041                                 Boston, Massachusetts 02108
     JSteven@attorneyfoley.com                         julia.kobick@mass.gov

     Jason A. Guida (BBO # 667252)
     Principe & Strasnick, P.C.
     17 Lark Avenue
     Saugus, Massachusetts 01960
     Tel: 617.383.4652
     jason@lawguida.com




                                                -2-
                                    CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the CM/ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on April 27, 2020.

                                                  /s/ David D. Jensen
                                                  David D. Jensen




                                                -3-
